Title: To John Adams from Tench Coxe, 3 November 1793
From: Coxe, Tench
To: Adams, John



Sir
Near Philada. Novemr. 3d. 1793

As the time fixed by the constitution for the meeting of Congress is approaching, I presume it will be interesting to you to know the Situation of things here. I therefore do myself the honor to write to you—
I have the authority of three Physicians of the city for assuring you that for several days prior to last Night (the date of my information) no person has died in Philada. of the Yellow fever—and that no person has taken the disease for several days. Those, who have gone in from the Country have been found, in the dangerous times, to have taken the fever immediately, but none, who have returned to the city in the last ten days are known to have caught it.—
Two of the Physicians, who had left the city, have returned.—
It does not appear, that the President, who is at German Town, intends to take any measure, formal or informal, to produce a meeting of Congress elsewhere than in Philada. Among the reasons for this line of Conduct, I believe, an actual one is, that there does not appear any reason to suppose that there will be danger in the beginning of Decr. in that city.
The  three Secretaries are in the vicinity of Philadelphia—as are most of the other officers usually residing at the seat of Government—all indeed, I believe, but one. The Postmaster Genl. is in the City.—
Trade is returning fast into its ordinary Channels—
There has been a renewed report of the resignation of Mr. Jefferson, who, the Attorney general was of opinion, would not return to Philadelphia, as I learn from Mr. Hamilton. The Secretary of State is however arrived—Conjectures have been that Mr. Randolph will succeed, if Mr. J. should resign—The times require the best talents, and as much weight of Character in that office, as can be found.
It is supposed that the friends of Mr. Wm. Lewis of Philada. will suggest his Name for Consideration, among others, to succeed Mr. Randolph, if the latter is moved to the Department of State.—The law Advisor of the Chief Magistrate of the U.S, especially if he is continued, as it were, in the situation of a cabinet Minister, ought to be a very learned, wise, and firmly honest man—It is peculiarly important now when a military gentleman is, in that chair, and when the U.S. are called upon for the first time to settle their line of conduct in a general and angry war—
With perfect respect, I have the honor to be, Sir / your most obedient / & most humble servant
Tench Coxe